 Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 1 of 7                       PageID #: 35



                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE

CAMERON SOTO,

               Plaintiff,

       vs.                                                     Civil No. 19-00269-JDL

KEITH SEYMOUR and KEVIN JOYCE,

               Defendants




  DEFENDANT KEVIN JOYCE’S MOTION TO DISMISS, WITH INCORPORATED
                     MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Local Rule 7, Defendant Kevin

Joyce hereby requests that the Court dismiss all claims against him in the Plaintiff Cameron

Soto’s Complaint. Mr. Soto’s Complaint does not include any well-pleaded factual allegations to

suggest that Mr. Joyce undertook any course of action pertaining to Mr. Soto – let alone a

course of action that was intended to purposefully violate Mr. Soto’s rights. Nor can Mr. Soto

assert a private cause of action for an alleged violation of the Prison Rape Elimination Act

(“PREA”). Finally, Mr. Soto does not allege any physical injury as a result of the alleged events.

Based on the pleading standards in federal court, Mr. Joyce is entitled to dismissal with

prejudice.

       I.      ALLEGATIONS IN THE COMPLAINT

       According to the allegations in the Complaint, Mr. Soto is currently being held at the

Cumberland County Jail (“the Jail”). (ECF No. 1 at PageID # 2). Moreover, Mr. Soto asserts that

on April 21, 2019, while incarcerated at the Jail, he had a series of discussions with a Jail

corrections officer, Keith Seymour.1 (ECF No. 1 at PageID # 7). He invokes the following with

reference to his claims in this case: the PREA, “§ 1983,” and the Eighth Amendment. (ECF No. 1
    Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 2 of 7                       PageID #: 36



at PageID # 4). In his request for relief, Mr. Soto seeks “One Million Dollars for Prisoners [sic]

Pain and Suffering,” along with other relief the court deems sufficient for “future pains.” (ECF

No. 1 at PageID # 5).

        Mr. Soto’s Complaint does not allege that Mr. Joyce was involved in any way in the

alleged events. Moreover, the Complaint does not describe any actions by Mr. Joyce.

        II.      STANDARD OF REVIEW

        The general rules of pleading require “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While this standard does not

require detailed factual allegations, “it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The United States Supreme Court has

recently elaborated on this standard:

              A pleading that offers “labels and conclusions” or “a formulaic recitation of
              the elements of a cause of action will not do.” Nor does a complaint suffice if
              it tenders “naked assertion[s]” devoid of “further factual enhancement.”

Id. at 678 (quoting Twombly, 550 U.S. at 555 and 557).

        A motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) tests the legal sufficiency of a complaint. Gomes v. Univ. of Me. Sys., 304 F. Supp. 2d

117, 120 (D. Me. 2004). While the Court must accept as true all well-pleaded factual allegations

in the complaint and draw all reasonable inferences in plaintiff’s favor, this tenet is inapplicable

to legal conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

555).

        The Supreme Court has therefore summarized the Rule 12(b)(6) test as follows:

              To survive a motion to dismiss, a complaint must contain sufficient factual
              matter, accepted as true, to “state a claim to relief that is plausible on its
              face.” [Twombly, 550 U.S.] at 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929. A claim

1Mr. Soto’s Complaint originally contained a misspelling of Mr. Seymour’s name. What is reflected in this
Motion is the correct spelling.


                                                    2
 Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 3 of 7                         PageID #: 37



           has facial plausibility when the plaintiff pleads factual content that allows the
           court to draw the reasonable inference that the defendant is liable for the
           misconduct alleged. Id., at 556, 127 S. Ct. 1955, 167 L. Ed. 2d 929. The
           plausibility standard is not akin to a “probability requirement,” but it asks for
           more than a sheer possibility that a defendant has acted unlawfully. Ibid.
           Where a complaint pleads facts that are “merely consistent with” a
           defendant’s liability, it “stops short of the line between possibility and
           plausibility of ‘entitlement to relief.’” Id., at 557, 127 S. Ct. 1955, 167 L. Ed. 2d
           929 (brackets omitted).

Id.

       The United States Court of Appeals for the First Circuit has promulgated a “two-pronged

approach” for courts to employ in assessing whether allegations in a complaint satisfy the

requirements articulated in Iqbal. Soto-Torres v. Fraticelli, 654 F.3d 153, 158 (1st Cir. 2011).

First, the court must “identify the factual allegations and … identify statements in the complaint

that merely offer legal conclusions couched as facts or are threadbare or conclusory.” Id. at 158-

59 (citing Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011)). The First Circuit

emphasized that threadbare and speculative allegations that “fail to cross ‘the line between the

conclusory and the factual’” should be disregarded even though they may not state the ultimate

legal conclusion. Id. at 159 (quoting Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592, 595 (1st

Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 n.5 (2007))). Second, the

court must ask “whether the facts alleged would ‘allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Id. (quoting Iqbal, 129 S.Ct.

at 1949). The First Circuit stated that the “make or break standard” on the second prong “‘is

that the combined allegations, taken as true, must state a plausible, not merely conceivable, case

for relief.’” Id. (quoting Sepulveda-Villarini v. Department of Educ. of P.R., 628 F.3d 25, 29 (1st

Cir. 2010)).

       III.    ARGUMENT

    A.    THE PLAINTIFF FAILS TO ALLEGE ACTIONS BY MR. JOYCE THAT
CAUSED VIOLATIONS OF HIS CONSTITUTIONAL RIGHTS.

       Mr. Soto is seeking damages for an alleged violation of his Eighth Amendment rights.

Mr. Soto’s constitutional claim therefore implicates 42 U.S.C. § 1983.


                                                   3
 Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 4 of 7                        PageID #: 38



       Pursuant to Section 1983, a claim for relief may be asserted only against those persons

who, “under color of law,” act to deprive another of “rights, privileges, or immunities” secured

by either the United States Constitution or federal statutes. § 1983; see Board of County

Comm’rs v. Brown, 520 U.S. 397, 402-03 (1997) (citing and quoting Section 1983). The United

States Court of Appeals for the First Circuit has elaborated on this standard:

               In assessing the imposition of liability under section 1983, we
               must first ask “(1) whether the conduct complained of was
               committed by a person acting under the color of state law; and (2)
               whether this conduct deprived a person of rights, privileges or
               immunities secured by the Constitution or laws of the United
               States.” There are two aspects to this second inquiry: “(1) there
               must have been a deprivation of federally protected rights,
               privileges or immunities, and (2) the conduct complained of must
               have been causally connected to the deprivation.”

Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553, 559 (1st Cir. 1989) (citations omitted)

(emphasis in original). The United States Supreme Court has emphasized that Section 1983 “is

not itself a source of substantive rights, ‘but merely provides a method for vindicating federal

rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386, 389-94 (1989) (citation

omitted).

       Mr. Soto’s complaint does not state a plausible constitutional violation against Mr.

Joyce. The Complaint does not aver that Mr. Joyce was involved in any of the alleged events. In

fact, the narrative portion of the Complaint does not refer to any actions taken by Mr. Joyce.

Therefore, regardless of whether Mr. Soto’s allegations state any plausible claim against anyone

else, they do not state a plausible claim against Mr. Joyce. Mr. Joyce is entitled to dismissal with

prejudice.

     B.    THE PREA DOES NOT AFFORD THE PLAINTIFF A PRIVATE RIGHT
OF ACTION.

       Mr. Soto mentions the PREA in conjunction with his claims. To the extent Mr. Soto is

relying upon that statute as a basis for relief, his reliance is misplaced. “‘Nothing in the statute

suggests that PREA intended to establish a private cause of action for allegations of prison rape,

and every court to address the issue has determined that PREA cannot support such a cause of


                                                  4
 Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 5 of 7                       PageID #: 39



action by an inmate.’” Gagnon v. Fitzpatrick, 2015 U.S. Dist. LEXIS 150033, *6 (D. Me. Nov. 4,

2015) (quoting Amaker v. Fischer, 2014 U.S. Dist. LEXIS 136117 at *32 (W.D.N.Y. Sept. 24,

2014) (collecting cases)); see also Gonzaga Univ. v. Doe, 536 U.S. 273, 283-85 (2002)

(requiring an unambiguously-conferred right to support a cause of action brought under Section

1983); Krieg v. Steele, 599 Fed. Appx. 231, 232-33 (5th Cir. 2015) (affirming dismissal of claim

asserted under PREA). Accordingly, Mr. Soto’s PREA claim against Mr. Joyce fails as a matter of

law and must be dismissed with prejudice.

     C.   THE PLAINTIFF’S CLAIMS DO NOT SURVIVE THE THRESHOLD
LIMITATION IN THE PRISON LITIGATION REFORM ACT.

       Mr. Soto claims that his Eighth Amendment rights were violated during his incarceration

at the Jail. He seeks monetary damages for “pain and suffering,” but he does not allege that any

physical contact occurred or that he was injured physically in any way.

       As an inmate of the Jail, Mr. Soto’s claim is subject to the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e. The PLRA provides in pertinent part: “No Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of title 18, United States Code).” §

1997e(e). As this Court has noted, “Congress’s general purpose in passing the PLRA was to

discourage the filing of claims that are unlikely to succeed.” Rodriguez v. Leeman, 2001 U.S.

Dist. LEXIS 17684, *7 (D. Me. Oct. 29, 2001) (citing Crawford-El v. Britton, 523 U.S. 574, 596-

97 (1998)). An allegation of “serious psychological pain” – without an allegation of physical

injury – is insufficient to meet the requirements of the PLRA. See id. at *7-8.

       Mr. Soto’s allegations do not survive application of the PLRA. While Mr. Soto seeks

damages for “pain and suffering,” the Complaint does not allege either physical contact or

physical injury. As such, his allegations do not satisfy the threshold limitation in Section




                                                  5
    Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 6 of 7                          PageID #: 40



1997e(e).2 Therefore, Mr. Soto’s claims against Mr. Joyce should be dismissed with prejudice on

that independent basis.

        IV.     CONCLUSION

        For the reasons set forth above, Defendant Kevin Joyce requests that the Court dismiss

the claims against him in the Complaint with prejudice for failure to state a claim upon which

relief could be granted.

        Dated at Portland, Maine this 30th day of July, 2019.

                                          Attorneys for Defendant Kevin Joyce
                                          MONAGHAN LEAHY, LLP
                                          95 Exchange Street, P.O. Box 7046
                                          Portland, ME 04112-7046
                                          (207) 774-3906
                                          jwall@monaghanleahy.com
                                 BY:      /s/ John J. Wall, III
                                          John J. Wall, III




2That Mr. Soto does not allege physical injury is apparent. Mr. Soto’s failure to allege physical contact
precludes any possibility that his claims arise out of a “sexual act,” as that term is defined by 18 U.S.C. §
2246. The definition in Section 2246(2) requires physical contact of some sort to constitute a “sexual act.”
See § 2466 (2)(A-D).


                                                      6
 Case 2:19-cv-00269-JDL Document 12 Filed 07/30/19 Page 7 of 7                 PageID #: 41



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2019, I electronically filed Defendant Kevin Joyce’s
Motion to Dismiss, With Incorporated Memorandum of Law using the CM/ECF
system, which will serve notice on me and the following counsel of record: hhart@rwlb.com;
estouder@rwlb.com. In addition, I hereby certify that I have served a copy of this document on
the Plaintiff by first class mail, postage prepaid, to the following address:

              Cameron Soto
              #519282
              Cumberland County Jail
              50 County Way
              Portland, ME 04102

       Dated at Portland, Maine this 30th day of July, 2019.

                                     Attorneys for Defendant Kevin Joyce
                                     MONAGHAN LEAHY, LLP
                                     95 Exchange Street, P.O. Box 7046
                                     Portland, ME 04112-7046
                                     (207) 774-3906
                                     jwall@monaghanleahy.com
                             BY:     /s/ John J. Wall, III
                                     John J. Wall, III




                                               7
